Case 7-19-cv-09600-KMK              Document 53-1          Filed in NYSD on 11/04/2020          Page 2 of 4
                                                                                              March 18, 2020




  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  ---------------------------------------------------X
       United States of America                                ),567$0(1'('
                                Plaintiff(s),                 CIVIL CASE DISCOVERY PLAN
                                                              AND SCHEDULING ORDER
  v.
                                                               _____CV_______(PMH)
                                                                19     9600
       Mark Ford, et al.
                                  Defendant(s).
  ---------------------------------------------------X

    This Civil Case Discovery Plan and Scheduling Order is adopted, after consultation with
 counsel and any unrepresented parties, pursuant to Fed. R. Civ. P. 16 and 26(f):

       1. All parties [consent] [do not consent] to conducting all further proceedings before a
          Magistrate Judge, including motions and trial, pursuant to 28 U.S.C. § 636(c). The parties
          are free to withhold consent without adverse substantive consequences. (If all parties
          consent, the remaining paragraphs of this form need not be completed.)

       2. This case [is] [is not] to be tried to a jury.to determine liability only. See Tull v. United States, 481 U.S.
                                                         412 (1987).
       3. Amended pleadings may not be filed and additional parties may not be joined except with
          leave of the Court. Any motion to amend or to join additional parties shall be filed by
          ____________________.
            August 14, 2020       (Absent exceptional circumstances, 30 days from date of this
          Order.)

       4. Initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1) shall be completed by
          ____________________.
            July 27, 2020          (Absent exceptional circumstances, 14 days from date of this
          Order.)

       5. Fact Discovery

                                                                   May 5, 2021
               a. All fact discovery shall be completed by ____________________.
                                                                   )HEUXDU\, 202           (Absent
                  exceptional circumstances, a period not to exceed 120 days from date of this Order.)

               b. Initial requests for production             of   documents     shall   be    served    by
                  ____________________.
                   'HFHPEHU, 202
                  TBD.

               c. Interrogatories shall be served by ____________________.
                                                      'HFHPEHU, 2020
                                                     TBD.

               d. Non-expert depositions shall be completed by ____________________.
                                                                )HEUXDU\ , 202
                                                               TBD.

               e. Requests to admit shall be served by ____________________.
                                                        -DQXDU\, 202
                                                       TBD.
Case 7-19-cv-09600-KMK         Document 53-1          Filed in NYSD on 11/04/2020         Page 3 of 4




           f. Any of the interim deadlines in paragraphs 5(b) through 5(e) may be extended by
              the written consent of all parties without application to the Court, provided that all
              fact discovery is completed by the date set forth in paragraph 5(a).

    6. Expert Discovery

           a. All expert discovery, including expert depositions, shall be completed by
              ____________________.
              0D\, 2021
              August  9, 2021             (Absent exceptional circumstances, 45 days from date in
              paragraph 5(a); i.e., the completion of all fact discovery.)

           b. Plaintiff’s expert disclosures pursuant to Fed. R. Civ. P. 26(a)(2) shall be made by
              ____________________.
               0DUFK,
              June       202
                    7, 2021

           c. Defendant’s expert disclosures pursuant to Fed. R. Civ. P. 26(a)(2) shall be made
              by ____________________.
                  $SULO,
                 July      202
                       9, 2021

           d. The interim deadlines in paragraphs 6(b) and 6(c) may be extended by the written
              consent of all parties without application to the Court, provided that all expert
              discovery is completed by the date set forth in paragraph 6(a).

    7. Additional provisions agreed upon by the parties are attached hereto and made a part
       hereof.

    8. ALL DISCOVERY SHALL BE COMPLETED BY August             0D\, 9, 2021
                                                             ____________________.
                                                                     2021               (Absent
       exceptional circumstances, a period not to exceed 6 months from date of this Order.)

    9. All motions and applications shall be governed by the Court’s Individual Practices,
       including the requirement of a pre-motion conference before a motion for summary
       judgment is filed.

    10. Unless otherwise ordered by the Court, within 30 days after the date for the completion of
        discovery, or, if a dispositive motion has been filed, within 30 days after a decision on the
        motion, the parties shall submit to the Court for its approval a Joint Pretrial Order prepared
        in accordance with the Court’s Individual Practices. The parties shall also comply with the
        Court’s Individual Practices with respect to the filing of other required pretrial documents.

    11. The parties have conferred and their present best estimate of the length of the trial is
        ____________________.
         seven to ten days


    12. This Civil Case Discovery Plan and Scheduling Order may not be modified or the dates
        herein extended without leave of the Court or the assigned Magistrate Judge acting under
        a specific order of reference (except as provided in paragraphs 5(f) and 6(d) above).

    13. The     Magistrate  Judge assigned             to    this    case    is    the    Honorable
        ______________________________.
         Judith C. McCarthy

                                                  2
Case 7-19-cv-09600-KMK         Document 53-1          Filed in NYSD on 11/04/2020         Page 4 of 4




    14. If, after the entry of this Order, the parties consent to trial before a Magistrate Judge, the
        Magistrate Judge will schedule a date certain for trial and will, if necessary, amend this
        Order consistent therewith.

    15. The
        The next
             next case
                   case management
                         management conference
                                       conference shall
                                                      is scheduled
                                                             be August for12,
                                                                           __________________    at
                                                                              2021 at 10:00 a.m. The
        __________.
        case         (The Court
             management         will set this
                           conference         date at the
                                          scheduled     forinitial
                                                            Januaryconference.)
                                                                       21, 2021 in canceled.

 Dated: Newparties
  16. The   York, New  York
                   are directed to meet and confer to discuss how to proceed with discovery to
        ___________________
       minimize the cost and resource burden on Defendants while settlement efforts are
       ongoing. The parties may engage in expert discovery before fact discovery, if so desired.
                                                SO ORDERED:


       Dated: New York, NY                             ___________________________________
              December 16, 2020                        Philip M. Halpern
                                                       United SO
                                                              States District Judge
                                                                  ORDERED.

                                                              ______________________________
                                                              Philip M. Halpern, U.S.D.J.




                                                  3
